PER CURIAM.
Respondent was convicted in Georgia of malice murder, felony murder and theft by taking. By order dated April 12, 1999, the Supreme Court of Georgia accepted the voluntary surrender of respondent’s license to practice law in that state. In re Lumpkin, 271 Ga. 15, 515 S.E.2d 147 (1999). On September 17, 2001, the Clerk of this Court sent a letter via certified mail to respondent’s counsel notifying him that, pursuant to Rule 29(d), RLDE, Rule ,413, SCACR, he had thirty (30) days in which to inform the Court of any claim he might have that disbarment in this state is not warranted and the reasons for any such claim. Respondent nor his counsel filed a response.
Rule 4-110(f) of the Rules and Regulations for the Organization and Government of the State Bar of Georgia states that a Petition for Voluntary Discipline in which the respondent voluntarily surrenders his license to practice law in the State of Georgia is tantamount to disbarment. Given the language of Rule 4-110, the fact that respondent failed to respond to the notice of reciprocal discipline, and the fact that respondent’s license to practice law in this state has been suspended since 1986 for failure to pay Bar dues and failure to meet continuing legal education requirements, we find disbarment is the appropriate sanction to impose as reciprocal discipline in this matter.
We therefore disbar respondent from the practice of law in this state, retroactive to April 12, 1999, the date respondent’s license to practice law in Georgia was revoked by the Supreme Court of Georgia.
Within fifteen days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Rule 30, RLDE, Rule 413, SCACR, and shall also surrender his Certificate of Admission to the Practice of Law to the Clerk of Court.
DISBARRED.
TOAL, C.J., MOORE, WALLER, BURNETT and . PLEICONES, JJ., concur.